NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3087-19T2

ASTIN CIVITANO and
TREY CIVITANO,

          Plaintiffs-Respondents,

v.

JASON FONTAINE, JOYCE
FONTAINE, LIBERTY
MUTUAL INSURANCE, and
BLU ALEHOUSE,

          Defendants,

and

NEW JERSEY MANUFACTURERS
INSURANCE,

          Defendant-Appellant,
                                                        _

TALIA BELLE and RUSSELL
ZUKOWSKI,

          Plaintiffs,

v.
JASON FONTAINE AND
BLU ALEHOUSE,

     Defendants.
______________________________

            Argued December 15, 2020 – Decided January 12, 2021

            Before Judges Yannotti, Haas and Mawla.

            On appeal from the Superior Court of New Jersey, Law
            Division, Passaic County, Docket Nos. L-0283-18 and
            L-4437-16.

            Daniel J. Pomeroy argued the cause for appellant
            (Pomeroy, Heller, Ley, DiGasbarro & Noonan, LLC,
            attorneys; Daniel J. Pomeroy and Karen E. Heller, on
            the briefs).

            Gregory D. Shaffer argued the cause for respondents
            (Brandon J. Broderick, LLC, attorneys; Gregory D.
            Shaffer, on the brief).

PER CURIAM

      New Jersey Manufacturers Insurance Company (NJM) appeals from a

consent order of judgment entered in this matter on February 26, 2020, and

challenges an order entered by the trial court on April 29, 2019, which denied

its motion for summary judgment, and an order dated June 26, 2019, which

denied its motion for reconsideration. We reverse.

                                      I.



                                                                      A-3087-19T2
                                      2
      On November 24, 2016, Astin Civitano, Trey Civitano, Talia Belle, and

Russell Zukowski were passengers in a vehicle owned by Joyce Fontaine and

driven by Jason Fontaine. 1 Jason was allegedly operating the vehicle while

intoxicated and driving at a high rate of speed. The vehicle went off the road,

jumped the curb, and struck a boulder and tree. Astin, Trey, and the other

passengers allegedly suffered personal injuries in the collision.

      Jason was operating a vehicle insured under an automobile policy of

insurance issued by Liberty Mutual Insurance Company (Liberty Mutual) to

Joyce. The Liberty Mutual policy had liability limits of $250,000 per person

and $500,000 per accident. Joyce was a named insured under the policy, and

Jason was listed on the policy as a driver of the insured vehicle.

      Jason also was covered under his own automobile insurance policy which

was issued by State Farm Indemnity Company (State Farm).             This policy

provided coverage of $100,000 per person and $300,000 per accident. Astin

was insured under an automobile insurance policy issued by NJM, which

provided uninsured and underinsured motorist (UIM) coverage with a limit of

$300,000 for each accident.



1
  Because some of the persons involved have the same surnames, we refer to
these individuals by their first names.
                                                                        A-3087-19T2
                                        3
      In September 2017, Astin and Trey filed a complaint in the Law Division,

Morris County, and named Jason, Joyce, Liberty Mutual, NJM, and Blu

Alehouse (BA) as defendants. In the first count of the complaint, plaintiffs

alleged Jason operated the vehicle with Joyce's permission and consent. They

claimed Jason drove the vehicle negligently and recklessly, which caused the

collision in which they were injured.

      In count two, plaintiffs sought UIM coverage under the Liberty Mutual

policy, and in count three, Astin sought UIM coverage under the NJM policy.

In count four, plaintiffs asserted a claim against BA under the New Jersey

Licensed Alcoholic Beverage Server Fair Liability Act (the Dram Shop Act),

N.J.S.A. 2A:22A-1 to -7, claiming that BA negligently continued to serve Jason

alcoholic beverages "long beyond the point of his visible inebriation."

      Belle and Zukowski filed a separate action in the Law Division, Passaic

County, against Jason and NJ Ale House III, LLC (trading as BA), which was

docketed as PAS-L-4437-16. This case was transferred from Morris County to

Passaic County, docketed as PAS-L-0283-18, and consolidated with the

Belle/Zukowski matter. On December 1, 2017, the trial court entered an order

in the Belle/Zukowski action permitting Liberty Mutual to deposit its policy

limits with the court.


                                                                          A-3087-19T2
                                        4
      After the completion of discovery, NJM filed a motion for summary

judgment on Astin's claim for UIM coverage under its policy. Astin opposed

the motion. The motion judge entered an order dated April 29, 2019, which

denied NJM's motion. The order stated that NJM's motion was denied because

the UIM coverage available under Astin's NJM policy was greater than the

liability coverage provided under Jason's State Farm policy. The order also

stated that Joyce's Liberty Mutual policy did not provide "available" coverage

because Joyce was not an "actual responsible tortfeasor" under N.J.S.A. 17:28-

1.1(e).

      NJM thereafter filed a motion for reconsideration of the court's April 29,

2019 order. NJM argued that the court's ruling was contrary to N.J.S.A. 17:28-

1.1(e) because the coverage provided under the Liberty Mutual policy was

available to address any liability assessed against Jason. NJM noted that the

policy limits had been deposited with the court for that purpose. Astin opposed

the motion.

      In June 2019, the judge heard oral argument on the motion and reserved

decision. During oral argument, the judge stated that the claims against BA

would be dismissed. On June 26, 2019, the judge issued an order denying NJM's

motion. The judge filed a statement of reasons, which stated in pertinent part:


                                                                        A-3087-19T2
                                       5
            On the date of the subject accident, Jason was the
            named insured under his automobile policy that was
            purchased through State Farm. . . . Joyce, Jason's
            mother, had her own separate automobile insurance
            policy with Liberty Mutual. It is important to note that
            Jason was not a named insured under his mother's
            policy. Joyce's policy is not to be considered available
            insurance coverage for the purposes of determining if
            UIM applies because Joyce was not an actual tortfeasor.
            This court agrees with counsel for Civitano in that the
            term "available" in the context of [N.J.S.A.] 17:28-
            1.1(e) refers to actual responsible tortfeasors. It is
            undisputed that Joyce is absolutely blameless for the
            accident. As such, her policy shall not be considered as
            "available" in determining whether UIM coverage with
            NJM is triggered.

      On February 26, 2020, Astin and NJM agreed to the entry of a consent

order of judgment. The order states, among other things, that pursuant to a

settlement agreement, judgment was entered in favor of Astin in the amount of

$157,500 and against NJM, subject to an appeal by NJM on the issue of the

availability of UIM coverage under its policy. The order also states that it was

the final order in this case "as to all parties" and the orders of April 29, 2019,

and June 26, 2019, may be appealed "as of right pursuant to [Rule] 2:2-3."

NJM's appeal followed.

                                        II.

      Initially, we note there is a question as to whether the February 26, 2020

order of judgment is a final judgment that is appealable as of right pursuant to

                                                                         A-3087-19T2
                                        6
Rule 2:2-3(a)(1). To be appealable as of right, the judgment or order must

resolve all issues as to all parties. N.J. Schs. Constr. Corp. v. Lopez, 412 N.J.

Super. 298, 308 (App. Div. 2010).

      This rule of finality applies to all parties and all claims in actions that have

been consolidated. Prudential Prop. & Cas. Ins. v. Boylan, 307 N.J. Super. 162,

165 n.2 (App. Div. 1998). If an order is not a final judgment, a party may only

appeal by leave granted pursuant to Rule 2:2-4 and Rule 2:5-6(a). Janicky v.

Point Bay Fuel, Inc., 396 N.J. Super. 545, 550-51 (App. Div. 2007) (Janicky I).

      As stated previously, the trial court consolidated this case with the

Belle/Zukowski lawsuit. In the case information statement filed with its notice

of appeal, NJM asserted that all of the issues as to all of the parties have been

resolved. Moreover, the February 26, 2020 order states that it is final as to all

parties. Therefore, we will assume all claims against all other parties to these

consolidated matters have been resolved.

      Nevertheless, the question remains as to whether the February 26, 2020

order is a final appealable order under Rule 2:2-3(a)(1). As noted, the order

enters judgment against NJM in favor of Astin in the amount of $157,500, but

provides that the parties agree to litigate the question of the availability of UIM




                                                                             A-3087-19T2
                                          7
coverage under the NJM policy through the exhaustion of appeals, as permitt ed

under the court rules. The order states:

            [t]he judgment . . . will be paid to plaintiff within
            [thirty] days of exhaustion of all appeals and receipt of
            all necessary closing papers if the final decision holds
            that plaintiff is entitled to NJM UIM benefits under the
            terms of the policy, facts and record below, and
            applicable law. If the final decision holds that plaintiff
            is not entitled to UIM benefits, no payment will be due
            ....

      Generally, an order entered with the consent of the parties is not

appealable as of right under Rule 2:2-3(a)(1). O'Loughlin v. Nat'l Cmty. Bank,

338 N.J. Super. 592, 602 (App. Div. 2001) (citing Winberry v. Salisbury, 5 N.J.

240, 255 (1950)). "This is because the rule allowing an appeal as of right from

a final judgment contemplates a judgment entered involuntarily against the

losing party." Jacobs v. Mark Lindsay & Son Plumbing & Heating, Inc., 458

N.J. Super. 194, 205 (App. Div. 2019) (quoting Lopez, 412 N.J. Super. at 309).

      Even where a judgment entered by consent expresses a party's desire to

preserve the right to appellate review, "the practice is disapproved of because it

preempts the appellate court's authority to decide whether to hear an

interlocutory appeal and it 'foist[s] jurisdiction' upon the appellate court."

Lopez, 412 N.J. Super. at 309 (alternation in original) (quoting Caggiano v.

Fontoura, 354 N.J. Super. 111, 124 (App. Div. 2002)). If a party includes a

                                                                         A-3087-19T2
                                        8
provision in a consent order that preserves its right to appeal, this "does not

automatically make the order appealable." Jacobs, 458 N.J. Super. at 205

(quoting Lopez, 412 N.J. Super. at 309).

      "There is, however, an exception to this general rule against appealability

where parties to a consent judgment reserve the right to appeal an interlocutory

order 'by providing that the judgment would be vacated if the interlocutory order

were reversed on appeal[.]'" Lopez, 412 N.J. Super. at 309 (alternation in

original) (quoting Janicky v. Point Bay Fuel, Inc., 410 N.J. Super. 203, 207

(App. Div. 2009) (Janicky II)). See also Whitfield v. Bonanno Real Estate Grp.,

419 N.J. Super. 547, 551 n.3 (App. Div. 2011) (citing Janicky II and observing

that a consent judgment may reserve the right to appeal an interlocutory order

by providing the judgment will be vacated if the order is reversed on appeal ).

      Here, the February 26, 2020 order expressly preserved NJM's right to

appeal the orders of April 29, 2019, and June 26, 2019. The order also provides

that no payment will be due on the judgment in the event this court were to hold

that Astin is not entitled to UIM benefits under the NJM policy. We therefore

conclude the order is a final judgment that may be appealed as of right pursuant

to Rule 2:2-3(a)(1).

                                        III.


                                                                         A-3087-19T2
                                       9
      On appeal, NJM argues that the trial court erred by denying its motion for

summary judgment. NJM contends the judge erred by finding that the amount

of liability coverage available to Jason, the alleged tortfeasor, did not exceed the

UIM limits under Astin's NJM policy. NJM argues that the judge's ruling is

inconsistent with New Jersey's UIM statutory scheme.

      When reviewing an order granting or denying summary judgment, we

apply the standard under Rule 4:46-2(c) that the trial court applies when ruling

on the motion. Globe Motor Co. v. Igdalev, 225 N.J. 469, 479 (2016) (citing

Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)). Summary judgment should be

granted when the evidence before the court on the motion "show[s] that there is

no genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." R. 4:46-2(c).

      The interpretation of an insurance contract is an issue of law, subject to

de novo review. Sealed Air Corp. v. Royal Indem. Co., 404 N.J. Super. 363,

375 (App. Div. 2008) (citing Fastenberg v. Prudential Ins. Co. of Am., 309 N.J.

Super. 415, 420 (App. Div. 1998)). Moreover, "[a] trial court's interpretation of

the law and the legal consequences that flow from established facts are not

entitled to any special deference." Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995) (citations omitted).


                                                                           A-3087-19T2
                                        10
      "The circumstances under which an insured with UIM coverage is entitled

to recovery are set forth in N.J.S.A. 17:28-1.1(e)[(1)]." Prudential Prop. & Cas.

Ins. Co. v. Kress, 241 N.J. Super. 81, 84 (App. Div. 1990). The statutory

language of N.J.S.A. 17:28-1(e)(1) is "clear and must be applied as written."

Nikiper v. Motor Club of Am. Cos., 232 N.J. Super. 393, 399 (App. Div. 1989).

N.J.S.A. 17:28-1.1(e)(1) defines UIM coverage and provides in relevant part

            [a] motor vehicle is underinsured when the sum of the
            limits of liability under all bodily injury and property
            damage liability bonds and insurance policies available
            to a person against whom recovery is sought for bodily
            injury or property damage is, at the time of the accident,
            less than the applicable limits for underinsured motorist
            coverage afforded under the motor vehicle insurance
            policy held by the person seeking that recovery.

      Here, it is undisputed that, at the time of the accident, the applicable limits

for UIM coverage afforded under Astin's NJM policy was $300,000. Moreover,

Jason, the person against whom Astin sought recovery for bodily injuries

sustained in the accident, had liability coverage of $100,000 under his State

Farm policy. Jason also was a named driver under Joyce's Liberty Mutual

policy, and he had an additional $250,000 in liability coverage under that policy.

      Because "the sum of the limits of liability" under the policies "available"

to Jason was $350,000, and it exceeded the UIM coverage of $300,000 available

to Astin under the NJM policy, NJM was not required to provide Astin UIM

                                                                            A-3087-19T2
                                        11
coverage. Therefore, the judge erred by denying NJM's motion for summary

judgment on the UIM claim.

      Astin contends, however, that the trial court correctly found that in

determining whether Jason's liability coverage was less than the UIM coverage

provided under the NJM policy, the court could not consider the $250,000

liability coverage available to Joyce under the Liberty Mutual policy because

she is not an actual responsible tortfeasor with responsibility for the accident.

      In his decision on NJM's motion for reconsideration, the judge found that

Joyce's policy did not provide available insurance coverage for purposes of

determining if Astin was entitled to UIM coverage under the NJM policy. In

support of that determination, the judge cited three cases: Arenson v. Am.

Reliance Ins. Co., 284 N.J. Super. 337 (Law Div. 1994); Calabrese v. Selective

Ins. Co. of Am., 297 N.J. Super. 423 (App. Div. 1997); and Gold v. Aetna Life

& Cas. Ins. Co., 233 N.J. Super. 271 (App. Div. 1989).

      In Arenson, the plaintiff was injured when the car in which she was riding

was struck by another car. 284 N.J. Super. at 339. The plaintiff's daughter, who

was driving the plaintiff's car, and another driver were allegedly responsible for

the accident. Ibid. The plaintiff's daughter had liability coverage under two




                                                                          A-3087-19T2
                                       12
policies, which both provided $500,000 in coverage. Id. at 339-40. The other

driver was insured under a policy with liability limits of $50,000. Id. at 339.

      The parties stipulated that the plaintiff's daughter was 20% at fault, and

the other driver 80% at fault for the accident. Id. at 340. The insurer for the

other driver paid $50,000, and one of the insurers for the plaintiff's daughter

paid $15,000. Ibid. The plaintiff asserted a claim for UIM coverage under the

two policies that provided liability coverage for her daughter. Ibid. The insurers

contended that the plaintiff could not recover UIM benefits because the limits

of liability under the policies insuring the tortfeasors exceeded the limits of

liability under the UIM endorsements. Ibid.

      The Law Division applied the Comparative Negligence Act, N.J.S.A.

2A:15-5.3, and determined that for motor vehicle collisions that occur after the

effective date of the Act, in which there are claims against multiple parties, "an

insured is entitled to arbitration pursuant to an UIM endorsement if the available

UIM limits are greater than any one alleged tortfeasor's liability limits, and the

total amount received by way of settlement or judgment is less than the insured's

UIM limits." Id. at 344.

      Here, the trial court's reliance upon Arenson was misplaced. This case

does not involve an accident that involves claims against multiple parties. The


                                                                         A-3087-19T2
                                       13
parties agree that Jason was the only responsible tortfeasor. Under N.J.S.A.

17:28-1.1(e), the sole issue to be decided is whether the sum of the limits of

liability available to Jason under the insurance policies at the time of the

accident was less than the limits of UIM coverage available to Astin, the party

seeking recovery from him.

      The trial court's reliance upon Calabrese also was misplaced. In that case,

the plaintiff was operating a motor vehicle owned by her daughter. 297 N.J.

Super. at 427. Three other family members were passengers in the vehicle. Ibid.

The vehicle was struck head-on by another vehicle. Ibid. The tortfeasor's

vehicle was insured under an insurance policy with liability limits of $100,000

per person and $300,000 per accident. Ibid. The four injured occupants of the

plaintiff's car instituted lawsuits, which resulted in settlements that consumed

the tortfeasor's liability limits. Ibid.

      The vehicle the plaintiff had been operating was insured under a policy

with UIM coverage of $300,000. Ibid. The plaintiff also had another policy

that provided $300,000 in UIM coverage. Ibid. The plaintiff, her spouse, and

two passengers in the plaintiff's car sought UIM coverage. Ibid. An arbitrator

determined that the plaintiff and her spouse had sustained injuries of $345,000,

while the other passengers sustained damages of $250,000, and $180,000,


                                                                        A-3087-19T2
                                           14
respectively. Id. at 427-28. The insurer denied the UIM claims because the

tortfeasor had liability coverage of $300,000, which was the same as the liability

coverage available under its policies. Id. at 428.

      We held that because the $300,000 per person UIM coverage was greater

than the liability coverage of $100,000 per person available under the

tortfeasor's policy, "the tortfeasor was underinsured." Id. at 432. Calabrese does

not apply in this matter because NJM provided Astin with UIM coverage of

$300,000, which was less than the $100,000 per person liability coverage

available to Jason under the State Farm policy, and the $250,000 per person

liability coverage available to him under the Liberty Mutual policy.

      In addition, our decision in Gold does not support the trial court's decision.

In that case, three drivers and the plaintiff were involved in a multiple-vehicle

collision. 233 N.J. Super. at 273. The plaintiff had $250,000 in UIM coverage.

Ibid. Two of the other drivers each had $25,000 in liability coverage, and the

third driver had liability coverage of $300,000. Ibid.

      The insurers for the drivers with $25,000 in coverage contributed almost

the full amounts of their policy limits to a settlement. Ibid. The insurer for the

driver with $300,000 in coverage contributed $70,000 to the settlement. Ibid.

The plaintiff then sought UIM benefits, claiming his damages exceeded the


                                                                           A-3087-19T2
                                       15
$112,500 he received in the settlements with the other drivers. Ibid. The

plaintiff's insurer denied the UIM claim on the ground that the sum of the

liability coverages of the other drivers exceeded the plaintiff's UIM coverage.

Id. at 274.

      We held, however, that the availability of UIM coverage depends upon

the aggregate liability of actual tortfeasors, and the settlement of a claim against

an alleged tortfeasor does not preclude the insured from seeking a determination

that the settling party was not responsible for the accident. Id. at 276-77. We

noted that the phrase "available insurance coverage" in N.J.S.A. 17:28-1.1(e)

              plainly refers to that of persons who are actual
              responsible tortfeasors and not that of those who may
              have been "involved" in the accident without being
              liable under the law. To rule otherwise would lead to
              the result that underinsured coverage would be
              eliminated whenever entirely blameless persons
              involved in an accident happen to be heavily insured.

              [Id. at 276.]

      Here, there is no claim that Joyce was "involved" in the accident or

otherwise an "actual responsible tortfeasor." Although Jason was not a named

insured under Joyce's Liberty Mutual policy, he was identified in the policy as

a driver of the insured vehicle. Nothing in the record indicates Jason was not

entitled to coverage under the policy. Therefore, liability coverage of $250,000


                                                                           A-3087-19T2
                                        16
per person under the Liberty Mutual policy was "available" to Jason for purposes

of determining whether Astin was entitled to UIM coverage under the NJM

policy.

                                      IV.

      In its response to NJM's appeal, Astin argues that the sole issue to be

decided is whether Joyce was an actual responsible tortfeasor. She contends

that since Joyce had no responsibility for the subject accident, the liability

coverage under her Liberty Mutual policy is not "available" to Jason, the sole

responsible tortfeasor.

      NJM concedes that Joyce had no responsibility for the accident. However,

as NJM argues, this does not address the question of whether liability coverage

under the Liberty Mutual policy is "available" to Jason for purposes of

determining whether Astin was entitled to UIM coverage.

      As NJM points out, although Joyce purchased the Liberty Mutual policy

under which she is a named insured, it undoubtedly provides liability coverage

to Jason under the circumstances of this case, where he was identified in the

policy as a driver and he was driving the vehicle insured under the policy at the

time of the accident. There is no claim that Jason was not a permissive driver

of the vehicle. We also note that Liberty Mutual did not disclaim coverage for


                                                                         A-3087-19T2
                                      17
the claims against Jason, and it deposited its full policy limits with the court,

apparently to address those claims.

      Astin further argues that the Liberty Mutual policy indicates that it did not

provide "double" or "excess" coverage for Jason. She contends that if Liberty

Mutual intended to provide such coverage, Jason would have been identified in

the policy as a named insured. She therefore argues that NJM cannot rely upon

the Liberty Mutual policy as a basis for denying her UIM coverage.

      We disagree. The record shows that Jason had his own policy, which was

issued by State Farm. He also was entitled to liability coverage under his

mother’s Liberty Mutual policy as a permissive driver of a vehicle insured under

that policy. This is not "double" or "excess" coverage.

      Furthermore, considering Jason's liability coverage under both the State

Farm and Liberty Mutual policies for purposes of determining Astin's eligibility

for UIM coverage is consistent with the plain language of N.J.S.A. 17:28-1.1(e).

The statute unambiguously requires the determination of UIM eligibility to be

made based on the "sum" of the limits of all the liability policies available to the

tortfeasor. Ibid.

      Astin also suggests that considering the liability coverage available to

Jason under both the State Farm and Liberty Mutual polices constitutes


                                                                           A-3087-19T2
                                        18
impermissible "stacking." Again, we disagree. N.J.S.A. 17:28-1.1(c) states in

relevant part that "[u]ninsured and [UIM] coverage provided for in this section

shall not be increased by stacking the limits of coverage of multiple motor

vehicles covered under the same policy of insurance nor shall these coverages

be increased by stacking the limits of coverage of multiple policies available to

the insured."

      Thus, the concept of "stacking" pertains to the aggregation of UIM

coverage limits under multiple policies.     See Selective Ins. Co. of Am. v.

Thomas, 179 N.J. 616, 621-22 (2004) (noting that under N.J.S.A. 17:28-1.1(c),

"an insured cannot aggregate the limits of multiple UIM policies"). This case

does not involve "stacking" of UIM coverage available under multiple policies.

      We conclude the trial court erred by finding that Astin was entitled to UIM

coverage under the NJM policy. The court therefore erred by denying NJM's

motion for summary judgment on the UIM claim and denying its motion for

reconsideration.

      Reversed and remanded to the trial court for further proceedings in

conformity with this opinion. We do not retain jurisdiction.




                                                                         A-3087-19T2
                                      19